Citation Nr: 1316323	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  05-35 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for hypertension, including as secondary to service-connected coronary artery disease.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to service connection for a lung disability, including chronic obstructive pulmonary disease (COPD) and emphysema, including as secondary to asbestos and lead paint exposure.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971, with service in the Republic of Vietnam from September 1970 to August 1971.  He also had service in the United States Army Reserves from April 1976 to March 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and September 2007 rating decisions by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in November 2009 and March 2012 when it was remanded for additional development.  

The Board's March 2012 remand included the matters of entitlement to service connection for a gastroesophageal disability and service connection for a skin disability.  An interim, February 2013, rating decision granted service connection for gastroesophageal reflux disease and for warts of the left index finger.  Hence, those issues are no longer before the Board.  

The Board's March 2012 remand indicated that the matter of entitlement to service connection for diabetes mellitus had been raised by the record, and referred the matter to the Agency of Original Jurisdiction (AOJ) for appropriate action.  Review of the record does not reveal that any development has occurred regarding this matter.  Hence, it is again referred to the AOJ for appropriate action.  

The matters of entitlement to service connection for hypertension, a back disability, and a lung disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO.

FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's right knee disability was not present in service or until many years thereafter, and is not related to service to an incident of service origin.  

2.  The preponderance of the evidence shows that the Veteran's left knee disability was not present in service or until many years thereafter, and is not related to service to an incident of service origin.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).  

2.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expect to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in July 2004.  The July 2004 letter was sent prior to the initial RO decision in this matter, and in combination with a letter sent to the Veteran in March 2006, fully addressed all notice elements.  The July 2004 letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content, as to all claims decided herein.  With respect to the Dingess requirements, in the March 2006 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, VA treatment records, private treatment records, and Social Security Administration records.  The Veteran had VA examinations in January 2005, January 2007, May 2011 and May 2012.  Findings from the May 2012 examination report are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  He has been an active participant in the claims process by reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Dingess/Hartman, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

B. Legal Criteria, Factual Background, and Analysis

The Veteran presently seeks to establish service connection for right and left knee disabilities, and for a lung disability.  The Veteran maintains that his knee disabilities were caused by and/or related to his military service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and address the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by the veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodrigues, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Right and Left Knee Disabilities

The Veteran's DD Form 214 shows that his military occupational specialty was duty foreman, and that his decoration and awards include the National Defense Service Medal, the Vietnam Campaign Medal with device, and the Vietnam Service Medal (none of which denote combat).  His personnel records show that he had service in Vietnam from September 1970 to August 1971.  

Service treatment records do not show any complaint, diagnosis, or treatment related to any knee disability.  Army Reserve treatment records, including on April 1976 and August 1979 examination, revealed no knee abnormalities on clinical evaluation.  Notably, the April 1976 Army Reserve treatment record noted that the Veteran suffered a compound fracture of the right ankle in July 1975.  

Post-service treatment records show that the Veteran sustained a fracture of the right tibia and underwent open reduction and internal fixation in 1981.  VA treatment records include a February 1995 report noting the Veteran's complaint of leg pain, and note he was ambulating with difficulty.  In September 2002, while seeking VA outpatient treatment care for knee problems, the Veteran reported having knee problems for "several years."  September 2002 x-rays revealed an old lateral tibial plateau fracture, and some arthritic changes.  The impression was most likely posttraumatic arthritis of the right knee.  March 2004 x-rays of the right and left knee revealed mild arthritic changes.  

A September 2004 private treatment MRI of the right knee revealed the anterior and posterior cruciate ligaments were intact; the patellar ligament and quadriceps tendon appeared to be normal; minimal lateral chondromalacia patella and small joint effusion; the fibular collateral ligament and iliotibial band and medial collateral ligament were well-demonstrated and appeared normal; no abnormal bone signal; degenerative irregular changes of the articular cartilages, more prominent laterally and medially; grade II signal in the medial meniscus with low probability of tear; and grade II-III signal in the posterior horn lateral meniscus with low to moderate probability of tear.  

On January 2005 VA examination, the Veteran reported that in 1979 he fell off a house and fractured his (right) tibia/fibula.  He further indicated that he started having bilateral knee pain in approximately 1994.  He described his knee pain as a 9 (on a scale to 10), and continuous.  He also reported popping, numbness, weakness, stiffness, instability (particularly on the right), and lack of endurance.  He uses a right knee brace occasionally.  He denied any dislocation or subluxation of his knees.  Physical examination revealed decreased range of motion with pain, degenerative changes, and no instability.  The diagnosis was bilateral knee degenerative joint disease.  The examiner opined that it was not at least as likely as not that the Veteran's bilateral knee degenerative joint disease was related to his military service.  The examiner based the conclusion on the fact that there is no documentation of a bilateral knee condition while serving in the military.  

On January 2007 VA examination, it was noted the Veteran had a motor vehicle accident in 1975 and had surgery to fuse his right ankle.  He had a second surgery to remove the pins in his right ankle in 1979.  In 1981, he fell and fractured his right tibia and required open reduction and internal fixation.  He did not remember when his right knee started bothering him and he complained of daily pain and stiffness in his right knee.  On physical examination, the Veteran's gait was normal.  No swelling or deformity was seen in either knee.  Range of motion studies revealed pain during testing.  Both knees were found to be stable.  No additional limitation with repetitive motion was seen.  MRI of his right knee revealed intact ligaments and no obvious meniscal tears.  The diagnoses included mild chronic strain of the right knee, opined to be at least as likely as not due to morbid obesity; no rationale was provided for the opinion.  

On May 2011 VA examination, the Veteran reported pain in his knees and legs.  He also indicated he has stiffness in the morning.  He further related that he occasionally uses a cane.  

As noted above, in March 2012, the Board remanded these matters for additional development, to include afforded the Veteran another VA examination due to the inadequacy of the examinations on record.  

On May 2012 VA examination, the Veteran reported knee pain (right greater than left) since the late-1970s or early-1980s for the right knee, and 2001-2002 for the left knee.  He had a history of open fracture of the right tibia in 1979 or 1981 falling off a house.  Range of motion studies revealed decreased range of motion of both knees, with pain on flexion.  Repetitive use testing revealed less movement than normal, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing and weight-bearing, bilaterally.  There was tenderness/pain on palpation of both knees.  Muscle strength testing was normal (5/5) bilaterally.  Anterior stability (Lachman) and posterior instability (posterior drawer) testing were normal bilaterally.  The examiner was unable to test medial-lateral instability.  There was no evidence of recurrent patellar subluxation/dislocation.  It was also noted the Veteran occasionally uses a knee brace.  The diagnosis was chronic bilateral knee degenerative joint disease.  The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's condition was incurred in or caused by the claimed in-service injury, event or illness.  The examiner found that there was no evidence during military service of a bilateral knee condition.  In addition, the Veteran has a history of an open fracture of the right tibia in 1979 or 1981 falling off a house (after service).  

Based on the evidence, the Board concludes that the preponderance of the evidence is against a finding that service connection is warranted for a right or left knee disability.  The May 2012 VA examiner diagnosed chronic bilateral knee degenerative joint disease.  Thus, a current disability is established.  Significantly, the Veteran has not reported, and service treatment records do not otherwise show, any specific knee injuries in service, nor has he alleged the onset of his knee problems in service.  Instead, he reports a post-service onset of right knee problems in 1979 or 1981 (when the Veteran sustained a fracture of the right tibia and underwent open reduction and internal fixation, the date being unclear due to inconsistent reports of the date of injury) and left knee problems in 1994 (as reported on January 2005 VA examination).  

In addition, multiple VA examiners have declined to provide a nexus between the Veteran's current bilateral knee problems and his service.  The Board finds that the opinion of the VA examiner rendered in May 2012 is sufficiently adequate on the matter at hand and is probative evidence against a nexus, as this opinion was based on a review of the evidence in the Veteran's claims file, which included prior VA opinions and a review of the Veteran's reported in-service and post-service history.  The opinion was also supported by a clear rationale based on the evidence, or lack thereof, in the service treatment records, as well as the Veteran's history of a post-service injury to the right knee (for which he underwent open reduction and internal fixation).  This opinion is also supported by the opinion of the January 2005 VA examiner.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to this issue has been met and an additional examination to obtain another medical nexus opinion is unnecessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required); 38 C.F.R. § 3.159(c)(4).  

In this case, the only evidence of a nexus between the current bilateral knee disabilities and military service submitted by the Veteran, is his own lay contention.  While the Veteran may be competent to report knee symptoms, the Board finds that his lay contention regarding the etiology of the current knee disabilities is not competent and further, is outweighed by the VA examiners' opinions in January 2005 and May 2012 that the current bilateral knee disabilities are unlikely to be a result of military service.  There is no other medical evidence of record, specific to the Veteran's case, which links the Veteran's current right and left knee disabilities to his period of active service.  The Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claims and that doctrine is thus inapplicable.  Accordingly, the appeal is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  


REMAND

The Veteran also seeks entitlement to service connection for hypertension, a back disability, and a lung disability.  In March 2012, the Board remanded the matters for additional development.  After a review of the claims file, the Board finds that further development is necessary for proper adjudication of the claims.  

Regarding the claim for service connection for hypertension, the Veteran was afforded a VA examination in May 2012 to determine whether his current hypertension was caused or aggravated by his service-connected coronary artery disease.  On May 2012 VA examination, it was noted that the onset of hypertension and coronary artery disease occurred almost simultaneously, and were not temporally related as to cause and effect.  The Veteran's risk factors for hypertension include obesity, less physical activity, and sleep.  Further, more than 90 percent of patients with hypertension have no identifiable cause.  The examiner thereby opined that it was less likely than not that the Veteran's hypertension was proximately due to or the result of his coronary artery disease.  

The Board finds that this opinion is inadequate because the examiner did not address whether the Veteran's hypertension was aggravated by the coronary artery disease.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  On remand, an examination report addendum must be obtained that addresses the issue of entitlement to service connection for hypertension as secondary to the service-connected coronary artery disease.  38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the opinion must address whether the service-connected coronary artery disease has aggravated the Veteran's hypertension.  

As to service connection for a lung disability, the Veteran was afforded a VA examination in May 2012.  The Veteran was diagnosed with COPD and emphysema.  The examiner opined that the conditions were less likely than incurred in or caused by service.  The examiner further found that there was no evidence of abnormal chest x-ray findings suspicious for asbestosis or its complications, noting the current clinical examination findings were most consistent with COPD and emphysema, secondary to exposure to tobacco use for many years.  The examiner noted that the development of asbestos and other asbestos-related conditions do have a latent period, but that there was no evidence to date of those conditions.  In addition, the examiner found that there was no evidence of acute or chronic lead toxicity findings in the claims file or on examination and it was thus less likely than not that the Veteran's pulmonary conditions were caused by or a result of lead exposure during service.  Significantly, the examiner provided no nexus opinion regarding the Veteran's chronic bronchitis that was suspected on April 2009 chest x-ray, and noted in the examination report.  On remand, an examination report addendum must be obtained that addresses the issue of entitlement to service connection for bronchitis (and any other lung disability found).  

Regarding the claim for service connection for a back disability, in the March 2012 Board remand, it was noted that a September 1969 service treatment record included the Veteran's report of back problems since he was 9 years old, and that he was treated for complaints of back pain in September 1969 and March 1971.  On this basis, the Board remanded the matter for a VA examination to determine whether his current back disability pre-existed service and whether it was incurred in or aggravated during service.  

On May 2012 VA examination, the Veteran complained of chronic low back pain which he attributed to jumping out of a military truck in 1970 while in Vietnam.  The examiner diagnosed the Veteran with chronic lumbar spine progressive degenerative osteoarthritis since about 1974.  On examination, the Veteran specifically denied having back problems as a child, stating he would have been unable to play football in school if he had back problems.  The examiner found no evidence of evaluation or treatment during service for the chronic low back pain, osteoarthritis of the spine, or for spinal trauma.  Consequently, the examiner opined that it was less likely than not the Veteran's back disability was incurred in or caused by service.  Significantly, the opinion is based, at least in part, on a finding that there was no treatment during service for the back.  An opinion based on an inaccurate factual history is of diminished probative value, if any.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background)); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Thus, the Board has no discretion and must remand the claim for an examination to determine the nature, onset and etiology of the Veteran's back disability.  

Finally, any outstanding VA treatments relevant to the Veteran's hypertension, back, or lung disabilities should be obtained for consideration in his appeal.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file for consideration all VA records since December 2012 concerning any evaluation or treatment the Veteran has received for his hypertension, back disability, and a lung disability.  

2.  Notify the Veteran that he may submit lay statements from himself and from individuals that have first-hand knowledge of the nature, extent and severity of his in-service and post-service back, hypertension and respiratory symptoms as well as any medical evidence addressing the relationship, if any, between his hypertension and his service-connected heart disability.  He should be provided a reasonable amount of time to submit this lay evidence.

3. Obtain an addendum to the VA examination report from May 2012 regarding the claim for service connection for hypertension.  The Veteran's claims file and a copy of this remand should be provided to the examiner for review prior to completion of the opinion.  The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's current hypertension was caused or aggravated by his service-connected coronary artery disease.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  A complete rationale must be provided for any opinion provided.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.  

4. Obtain an addendum to the VA examination report from May 2012 regarding the claim for service connection for a lung disability, to also include bronchitis.  The Veteran's claims file and a copy of this remand should be provided to the examiner for review prior to completion of the opinion.  The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's current lung disability(ies), to specifically include bronchitis, are related to service.  A complete rationale must be provided for any opinion provided.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion

5. Schedule the Veteran for a VA examination to determine the current nature, onset and likely etiology of any back disability found to be present.  All indicated studies should be performed, and all findings should be reported in detail.  The claims file should be made available to and reviewed by the examiner.  The examiner must opine as to whether it is at least as likely as not that the Veteran's back disability had its onset during his active service or within one year of his discharge.  Alternatively, the examiner must state whether it is at least as likely as not that the disability is otherwise related to service.  

In offering the opinion, the examiner must specifically acknowledge and discuss the Veteran's competent and credible report of a recurrence of back symptoms since service.  The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

6. Then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


